IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43855

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 571
                                                )
       Plaintiff-Respondent,                    )   Filed: June 16, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JACOB ALLEN HICKEY,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. George A. Southworth, District Judge.

       Order relinquishing jurisdiction and sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Jacob Allen Hickey pleaded guilty to injury to a child, felony, Idaho Code § 18-1501(1).
The district court imposed a unified eight-year sentence, with two years determinate. The district
court retained jurisdiction over Hickey. After the district court received a recommendation from
the Department of Correction to relinquish jurisdiction over Hickey, the district court
relinquished jurisdiction. Hickey appeals, claiming that the district court erred by refusing to
grant probation. He also argues his sentence is excessive and constitutes an abuse of discretion.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102


                                                1
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Hickey
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Hickey also contends that his sentence is excessive and constitutes an abuse of discretion.
Sentences are reviewed for an abuse of discretion. Our appellate standard of review and the
factors to be considered when evaluating the reasonableness of a sentence are well-established.
State v. Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115 Idaho 776,
769 P.2d 1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct. App. 1982);
State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the length of a
sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170
P.3d 387, 391 (2007).
       Hickey argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Hickey’s case. The record does not indicate that the district court
abused its discretion in sentencing.
       The order of the district court relinquishing jurisdiction and Hickey’s sentence are
affirmed.




                                                   2